JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief, the addendum thereto, and the appendix filed by appellants. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
*4ORDERED AND ADJUDGED that the district court’s order filed October 5, 2006, be affirmed. The complaint contains factual allegations that are so implausible as to be “fantastic or delusional.” Neitzke v. Williams, 490 U.S. 819, 327-28, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989). Accordingly, the district court properly dismissed the case as frivolous under 28 U.S.C. § 1915(e)(2). To the extent appellants seek an order directing the U.S. Attorney General to “invoke 18 USCA § 2521 to remedy their grievances,” they have not shown a “clear and indisputable” right to mandamus relief. Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 289, 108 S.Ct. 1133, 99 L.Ed.2d 296 (1988). See Powell v. Katzenbach, 359 F.2d 234, 234 (D.C.Cir.1965) (the prosecutorial discretion of the Attorney General may not be controlled through mandamus).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.